UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 28, 2013 Commission File No. 1-12597 CULP, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-1001967 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or other organization) 1823 Eastchester Drive High Point, North Carolina 27265-1402 (Address of principal executive offices) (zip code) (336) 889-5161 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for at least the past 90 days.xYESNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period after the registrant was required to submit and post such files). x YESNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated fileroAccelerated filerxNon-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYESNOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common shares outstanding at July 28, 2013:12,241,405 Par Value: $0.05 per share INDEX TO FORM 10-Q For the period ended July 28, 2013 Page Part I - Financial Statements Item 1. Financial Statements: (Unaudited) Consolidated Statements of Net Income — Three Months Ended July 28, 2013 and July 29, 2012 I-1 Consolidated Statements of Comprehensive Income – Three Months Ended July 28, 2013 and July 29, 2012 I-2 Consolidated Balance Sheets — July 28, 2013, July 29, 2012 and April 28, 2013 I-3 Consolidated Statements of Cash Flows — Three Months Ended July 28, 2013 and July 29, 2012 I-4 Consolidated Statements of Shareholders’ Equity I-5 Notes to Consolidated Financial Statements I-6 Cautionary Statement Concerning Forward-Looking Information I-23 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations I-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk I-34 Item 4. Controls and Procedures I-35 Part II - Other Information Item 1.Legal Proceedings II-1 Item 1A. Risk Factors II-1 Item 2. Unregistered Sales of Equity Securities and Use of Sales Proceeds II-1 Item 6.Exhibits II-2 Signatures II-3 Item 1:Financial Statements CULP, INC. CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS ENDED JULY 28, 2, 2012 UNAUDITED (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED July 28, July 29, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Income from operations Interest expense Interest income ) ) Other expense 44 Income before income taxes Income taxes Net income $ Net income per share, basic $ Net income per share, diluted Average shares outstanding, basic Average shares outstanding, diluted See accompanying notes to consolidated financial statements. I-1 CULP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED JULY 28, 2, 2012 UNAUDITED THREE MONTHS ENDED July 28, July 29, Net income $ Other comprehensive (loss) income Unrealized (loss) gain on short-term investments ) 33 Total other comprehensive (loss) income ) 33 Comprehensive income See accompanying notes to consolidated financial statements. I-2 CULP, INC. CONSOLIDATED BALANCE SHEETS JULY 28, 2013, JULY 29, 2, 2013 UNAUDITED (Amounts in Thousands) July 28, July 29, * April 28, Current assets: Cash and cash equivalents $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Assets held for sale - 15 - Income taxes receivable - Other current assets Total current assets Property, plant and equipment, net Goodwill Deferred income taxes Other assets Total assets $ Current liabilities: Current maturities of long-term debt $ Line of credit - Accounts payable-trade Accounts payable - capital expenditures - Accrued expenses Accrued restructuring costs - 40 - Income taxes payable - current Total current liabilities Income taxes payable - long-term Deferred income taxes Line of credit - - Long-term debt, less current maturities Total liabilities Commitments and Contingencies (Note 16) Shareholders' equity Total liabilities and shareholders' equity $ Shares outstanding *Derived from audited financial statements. See accompanying notes to consolidated financial statements. I-3 CULP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JULY 28, 2, 2012 UNAUDITED (Amounts in Thousands) THREE MONTHS ENDED July 28, July 29, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization of other assets 39 60 Stock-based compensation 70 Excess tax benefit related to stock-based compensation ) ) Deferred income taxes Gain on sale of equipment ) - Foreign currency exchange losses (gains) 96 ) Changes in assets and liabilities, net of effects of acquisition of assets: Accounts receivable ) Inventories ) ) Other current assets ) ) Other assets ) ) Accounts payable - trade ) Accrued expenses ) ) Income taxes 81 Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Cash paid for business acquisition ) - Purchase of short-term investments ) ) Proceeds from the sale of short-term investments - Proceeds from the sale of equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Payments on long-term debt - ) Proceeds from common stock issued - Common stock repurchased - ) Dividends paid ) ) Excess tax benefit related to stock-based compensation 55 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to consolidated financial statements. I-4 CULP, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY UNAUDITED (Dollars in thousands, except share data) Capital Accumulated Contributed Other Total Common Stock in Excess Accumulated Comprehensive Shareholders’ Shares Amount of Par Value Earnings Income (Loss) Equity Balance,April 29, 2012 $ 16 $ Net income - Stock-based compensation - Unrealized gain on short-term investments - 38 38 Excess tax benefit related to stock based compensation - - 76 - - 76 Common stock repurchased ) Fully vested common stock award - Common stock issued in connection . with stock option plans 1 - - Dividends paid - - - ) - ) Balance,April 28, 2013* 54 Net income - Stock-based compensation - Unrealized loss on short-term investments - ) ) Excess tax benefit related to stock based compensation - Common stock issued in connection with stock option plans 1 Common stock surrendered for withholding taxes payable ) - ) - - ) Dividends paid - - ) - ) Balance,July 28, 2013 $ ) $ *Derived from audited financial statements. See accompanying notes to consolidated financial statements. I-5 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Culp, Inc. and subsidiaries (the “company”) include all adjustments, which are, in the opinion of management, necessary for fair presentation of the results of operations and financial position.All of these adjustments are of a normal recurring nature except as disclosed in note 3 to the consolidated financial statements.Results of operations for interim periods may not be indicative of future results.The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements, which are included in the company’s annual report on Form 10-K filed with the Securities and Exchange Commission on July 12, 2013 for the fiscal year ended April 28, 2013. The company’s three months ended July 28, 2013 and July 29, 2012, represent 13 week periods, respectively. 2. Significant Accounting Policies As of July 28, 2013, there were no changes in the nature of our significant accounting policies or the application of those policies from those reported in our annual report on Form 10-K for the year then ended April 28, 2013. Recently Adopted Accounting Pronouncements None Recently Issued Accounting Pronouncements Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists In July 2013, the Financial Accounting Standards Board (“FASB”) issued an accounting standards update which requires an unrecognized tax benefit to be presented as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss or a tax credit carryforward that the entity intends to use and is available for settlement at the reporting date. This update will be effective for us in the fourth quarter of fiscal 2014 and will not have an impact on our financial position, results of operations, or cash flows. 3.Business Combination – Mattress Fabric Segment On May 8, 2013, we entered into an asset purchase and consulting agreement with Bodet & Horst GMBH & Co. KG and certain affiliates (“Bodet & Horst”) that provides for, among other things, the purchase of equipment and certain other assets from Bodet & Horst and the restructuring of existing consulting and non-compete agreements pursuant toan earlierasset purchase and consulting agreement with Bodet & Horst dated August 11, 2008. This agreement was accounted for as a business combination in accordance with ASC Topic 805, Business Combinations. We have agreed with Bodet & Horst to replace the existing non-compete agreement that prevented us from selling certain mattress fabrics and products to a leading manufacturer, which will now allow us to make such sales. In addition, the current consulting and non-compete agreement, under which Bodet & Horst agreed not to sell most mattress fabrics in North America, is replaced, expanded, and extended pursuant to the new asset purchase and consulting agreement. I-6 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The purchase price for the equipment and the other certain assets noted below was $2.6 million in cash. Direct acquisition costs related to this business combination totaled $83,000. The following table presents the allocation of the acquisition cost to the assets acquired based on their fair values: (dollars in thousands) Fair Value Equipment $ Non-compete agreement (Notes 7 and 10) Customer relationships (Notes 7 and 10) $ The company recorded its non-compete at its fair value based on a discounted cash flow valuation model. The company recorded its customer relationships at its fair value based on a multi-period excess earnings valuation model. This non-compete agreement will be amortized on a straight line basis over the fifteen year life of the agreement. The customer relationships will be amortized on a straight line basis over its useful life of seventeen years. The equipment will be amortized on a straight line basis over its useful life of seven years. The following unaudited pro forma consolidated results of operations for the three month periods ending July 28, 2013 and July 29, 2012 have been prepared as if the acquisition of Bodet & Horst had occurred on April 30, 2012: Three months ended (dollars in thousands) July 28, 2013 July 29, 2012 Net Sales $ $ Income from operations Net income Net income per share, basic Net income per share, diluted The unaudited pro forma information is presented for informational purposes only and is not necessarily indicative of the results of operations that actually would have been achieved had the acquisition been consummated as of that time, nor is it intended to be a projection of future results. 4.Stock-Based Compensation Incentive Stock Option Awards We did not grant any incentive stock option awards during the first quarter of fiscal 2014. I-7 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) At July 28, 2013, options to purchase 165,325 shares of common stock were outstanding, had a weighted average exercise price of $6.86 per share, and a weighted average contractual term of 4.1 years. At July 28, 2013, the aggregate intrinsic value for options outstanding was $2.1 million. At July 28, 2013, outstanding options to purchase 157,325 shares of common stock were exercisable, had a weighted average exercise price of $7.11 per share, and a weighted average contractual term of 4.1 years. At July 28, 2013, the aggregate intrinsic value for options exercisable was $1.9 million. The aggregate intrinsic value for options exercised for the three months ending July 28, 2013 was $171,000. No options were exercised during the three months ending July 29, 2012. The remaining unrecognized compensation cost related to incentive stock option awards at July 28, 2013, was $4,000 which is expected to be recognized over a weighted average period of 0.4 years. We recorded $6,000 and $25,000 of compensation expense on incentive stock option grants within selling, general, and administrative expense for the three months ended July 28, 2013, and July 29, 2012, respectively. Common Stock Awards We did not grant any common stock awards during the first quarter of fiscal 2014. Time Vested Restricted Stock Awards We did not grant any time vested restricted stock awards during the first quarter of fiscal 2014. We recorded $27,000 and $28,000 of compensation expense within selling, general, and administrative expense for time vested restricted stock awards for the three month periods ending July 28, 2013, and July 29, 2012, respectively. At July 28, 2013, there were 61,667 shares of time vested restricted stock outstanding and unvested. Of the 61,667 shares outstanding and unvested, 35,000 shares (granted on January 7, 2009) will vest on May 1, 2014. The remaining 26,667 shares (granted on July 1, 2009) will vest on July 1, 2014. At July 28, 2013, the weighted average fair value of these outstanding and unvested shares was $4.21 per share. During the three month period ended July 28, 2013, 61,667 shares of time vested restricted stock vested and had a weighted average fair value of $249,000 or $4.04 per share. During the three month period ended July 29, 2012, 61,665 shares of time vested restricted stock vested and had a weighted average fair value of $232,000 or $3.76 per share. At July 28, 2013, the remaining unrecognized compensation cost related to the unvested restricted stock awards was $42,000, which is expected to be recognized over a weighted average vesting period of 0.9 years. I-8 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Performance Based Restricted Stock Units Fiscal 2014 Grant On June 25, 2013, certain key members of management were granted performance based restricted common stock units which could earn up to 72,380 shares of common stock if certain performance targets are met as defined in the related restricted stock unit agreement. These awards were valued based on the fair market value on the date of grant. The fair value of these awards was $17.12, which represents the closing price of our common stock on the date of grant. The vesting of these awards is over the requisite service period of three years. Fiscal 2013 Grant On July 11, 2012, certain key members of management were granted performance based restricted common stock units which could earn up to 120,000 shares of common stock if certain performance targets are met as defined in the related restricted stock unit agreement. These awards were valued based on the fair market value on the date of grant. The fair value of these awards was $10.21, which represents the closing price of our common stock on the date of grant. The vesting of these awards is over the requisite service period of three years. The company recorded compensation expense of $119,000 and $17,000 within selling, general, and administrative expense for performance based restricted stock units for the three month periods ending July 28, 2013 and July 29, 2012, respectively. Compensation cost is recorded based on an assessment each reporting period of the probability if certain performance goals will be met during the vesting period. If performance goals are not probable of occurrence, no compensation cost will be recognized and any recognized compensation cost would be reversed. Overall As of July 28, 2013, the remaining unrecognized compensation cost related to the performance based restricted stock units was $1.4 million, which is expected to be recognized over a weighted average vesting period of 2.4 years. 5.Accounts Receivable A summary of accounts receivable follows: (dollars in thousands) July 28, 2013 April 28, 2013 Customers $ $ Allowance for doubtful accounts ) ) Reserve for returns and allowances and discounts ) ) $ $ A summary of the activity in the allowance for doubtful accounts follows: Three months ended (dollars in thousands) July 28, 2013 July 29, 2012 Beginning balance $ ) $ ) Provision for bad debts 7 ) Net write-offs, net of recoveries 30 ) Ending balance $ ) $ ) I-9 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) A summary of the activity in the allowance for returns and allowances and discounts accounts follows: Three months ended (dollars in thousands) July 28, 2013 July 29, 2012 Beginning balance $ ) $ ) Provision for returns, allowances and discounts ) ) Credits issued Ending balance $ ) $ ) 6.Inventories Inventories are carried at the lower of cost or market.Cost is determined using the FIFO (first-in, first-out) method. A summary of inventories follows: (dollars in thousands) July 28, 2013 April 28, 2013 Raw materials $ $ Work-in-process Finished goods $ $ 7.Other Assets A summary of other assets follows: (dollars in thousands) July 28, 2013 April 28, 2013 Cash surrender value – life insurance $ $ Non-compete agreement Customer relationships - Other $ $ Non-Compete Agreement In connection with the asset purchase and consulting agreement with Bodet & Horst on May 8, 2013 (see note 3), we restructured our existing non-compete agreement pursuant to our asset purchase and consulting agreement dated August 11, 2008. We have agreed with Bodet & Horst to replace the existing non-compete agreement that prevented us from selling certain mattress fabrics and products to a leading manufacturer that will now allow us to make such sales. In addition, the existing consulting and non-compete agreement, under which Bodet & Horst agreed not to sell mattress fabrics in North America, is replaced, expanded, and extended pursuant to the new asset purchase consulting agreement. We recorded this non-compete agreement at its fair value based on a discounted cash flow valuation model. This non-compete agreement is amortized on a straight-line basis over the fifteen year life of the agreement and requires quarterly payments of $12,500 through May 2014. As of July 28, 2013, the total remaining non-compete payments were $50,000. I-10 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The gross carrying amount of this non-compete agreement was $2.0 million and $1.1 million at July 28, 2013 and April 28, 2013, respectively. At July 28, 2013 and April 28, 2013, accumulated amortization for the non-compete agreement was $958,000 and $940,000, respectively. Of the $1,061,000 non-compete agreement carrying amount at July 28, 2013, $194,000 pertains to the non-compete agreement that was in place as part of the asset purchase agreement dated August 11, 2008, and $867,000 pertains to the non-compete agreement pursuant to the asset purchase agreement dated May 8, 2013 that was restructured to expand the non-compete agreement in place effective August 11, 2008. Amortization expense for the non-compete agreement was $19,000 and $49,000 for the three month periods ended July 28, 2013 and July 29, 2012, respectively. The remaining amortization expense (which includes the total remaining Bodet & Horst non-compete payments of $50,000) for the next five fiscal years and thereafter follows: FY 2014 - $53,000; FY 2015 - $75,000; FY 2016 - $75,000; FY 2017 - $75,000; FY 2018 - $75,000; and Thereafter - $758,000. The weighted average amortization period for the non-compete agreement is 14.8 years as of July 28, 2013. Customer Relationships In connection with the asset purchase and consulting agreement with Bodet & Horst noted above, we purchased certain customer relationships. We recorded the customer relationships at its fair value based on a multi-period excess earnings valuation model. The gross carrying amount of these customer relationships was $868,000 at July 28, 2013. Accumulated amortization for these customer relationships was $13,000 at July 28, 2013. The customer relationships are amortized on a straight-line basis over its seventeen year useful life. Amortization expense for the customer relationships was $13,000 for the three months ending July 28, 2013. The remaining amortization expense for the next five fiscal years and thereafter follows: FY 2014 - $39,000; FY 2015 - $51,000; FY 2016 - $51,000; FY 2017 - $51,000; FY 2018 - $51,000; and Thereafter - $612,000. The weighted average amortization period for the non-compete agreement is 16.8 years as of July 28, 2013. Cash Surrender Value – Life Insurance We had two life insurance contracts with death benefits to the respective insured totaling $4.4 million at July 28, 2013, and April 28, 2013, respectively. Our cash surrender value – life insurance balances of $622,000 and $625,000 at July 28, 2013 and April 28, 2013, respectively, are collectible upon death of the respective insured. 8.Accrued Expenses A summary of accrued expenses follows: (dollars in thousands) July 28, 2013 April 28, 2013 Compensation, commissions and related benefits $ $ Interest Other accrued expenses $ $ I-11 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 9.Long-Term Debt and Lines of Credit A summary of long-term debt and lines of credit follows: (dollars in thousands) July 28, 2013 April 28, 2013 Unsecured senior term notes $ $ Current maturities of long-term debt ) ) Long-term debt, less current maturities of long-term debt $ $ Unsecured Term Notes We entered into a note agreement dated August 11, 2008 that provided for the issuance of $11.0 million of unsecured term notes with a fixed interest rate of 8.01% and a term of seven years. Principal payments of $2.2 million per year are due on the notes beginning August 11, 2011. The remaining principal payments are payable over an average term 2.0 years through August 11, 2015. Any principal payments would be assessed a penalty as defined in the agreement. The agreement contains customary financial and other covenants as defined in the agreement. Revolving Credit Agreement – United States At July 28, 2013, we had an unsecured Amended and Restated Credit Agreement with Wells Fargo Bank, N.A. (“Wells Fargo”) that provided for a revolving loan commitment of $7.6 million. This agreement provided for a pricing matrix to determine the interest rate payable on loans made under the agreement (applicable interest rate of 1.79% at July 28, 2013). At July 28, 2013 and April 28, 2013, there was a $195,000 outstanding letter of credit (all of which related to workers compensation). At July 28, 2013 and April 28, 2013, there were no borrowings outstanding under the agreement. On August 13, 2013, we entered into a Credit Agreement (“Credit Agreement”) with Wells Fargo that replaced the agreement noted above. This Credit Agreement contains terms and covenants similar to the previous agreement and extends the term of the credit facility through August 31, 2015. Interest is charged at a rate equal to the one-month LIBOR rate plus a spread based on our ratio of debt to EBITDA as defined in the agreement. This Credit Agreement provides for an unsecured revolving loan commitment of $10.0 million to be used to finance working capital and for general corporate purposes. The amount of borrowings that are outstanding under the revolving credit agreement with Culp Europe noted below decrease the $10.0 million available under this Credit Agreement. Revolving Credit Agreement – China We have an unsecured credit agreement associated with our operations in China that provides for a line of credit of up to 40 million RMB (approximately $6.5 million USD at July 28, 2013), expiring on June 8, 2014. This agreement has an interest rate determined by the Chinese government. There were no borrowings outstanding under the agreement as of July 28, 2013 and April 28, 2013. I-12 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Revolving Credit Agreement – Europe As of July 28, 2013, we had an unsecured credit agreement associated with our operations in Poland that provided for a line of credit of up to 6.8 million Polish Zloty (approximately $2.1 million USD at July 28, 2013). This agreement bears interest at WIBOR (Warsaw Interbank Offered Rate) plus 2% (applicable interest rate of 4.625% at July 28, 2013). At July 28, 2013, $560,000 (1.8 million Polish Zloty) in borrowings was outstanding under this agreement. At April 28, 2013, $561,000 (1.8 million Polish Zloty) in borrowings was outstanding under this agreement. In connection with the Credit Agreement effective August 13, 2013 note above, the outstanding borrowings totaling $560,000 at July 28, 2013, are due on August 31, 2015 and decrease the $10.0 million available under the Credit Agreement. Overall Our loan agreements require, among other things, that we maintain compliance with certain financial covenants. At July 28, 2013, the company was in compliance with these financial covenants. At July 28, 2013, the principal payment requirements of long-term debt during the next three years are: Year 1 – $2.2 million; Year 2 - $2.2 million; and Year 3 - $2.2 million. The fair value of the company’s long-term debt is estimated by discounting the future cash flows at rates currently offered to the company for similar debt instruments of comparable maturities.At July 28, 2013, the carrying value of the company’s long-term debt was $6.6 million and the fair value was $7.0 million. At April 28, 2013, the carrying value of the company’s long-term debt was $6.6 million and the fair value was $7.0 million. 10. Fair Value of Financial Instruments ASC Topic 820 establishes a fair value hierarchy that distinguishes between assumptions based on market data (observable inputs) and the company’s assumptions (unobservable inputs). Determining where an asset or liability falls within that hierarchy depends on the lowest level input that is significant to the fair value measurement as a whole. An adjustment to the pricing method used within either level 1 or level 2 inputs could generate a fair value measurement that effectively falls in a lower level in the hierarchy. The hierarchy consists of three broad levels as follows: Level 1 – Quoted market prices in active markets for identical assets or liabilities; Level 2 – Inputs other than level 1 inputs that are either directly or indirectly observable, and Level 3 – Unobservable inputs developed using the company’s estimates and assumptions, which reflect those that market participants would use. I-13 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Recurring Basis The following table presents information about assets and liabilities measured at fair value on a recurring basis: Fair value measurements at July 28, 2013 using: Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs (amounts in thousands) Level 1 Level 2 Level 3 Total Assets: Low Duration Bond Fund $ N/A N/A $ Limited Term Bond Fund N/A N/A Intermediate Term Bond Fund N/A N/A Fair value measurements at April 28, 2013 using: Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs (amounts in thousands) Level 1 Level 2 Level 3 Total Assets: Limited Term Bond Fund $ N/A N/A $ Low Duration Bond Fund N/A N/A Intermediate Term Bond Fund N/A N/A The determination of where an asset or liability falls in the hierarchy requires significant judgment. We evaluate our hierarchy disclosures each quarter based on various factors and it is possible that an asset or liability may be classified differently from quarter to quarter. However, we expect that changes in classifications between different levels will be rare. Our short-term investments include short-term bond funds, are classified as available-for-sale, and their unrealized gains or losses are included in other comprehensive income (loss). Our short-term bond funds were recorded at their fair value of $6.2 million and $5.3 million at July 28, 2013 and April 28, 2013, respectively. Our short-term bond funds had an accumulated unrealized loss totaling $81,000 at July 28, 2013 and an accumulated unrealized gain totaling $54,000 at April 28, 2013. At July 28, 2013 and April 28, 2013 the fair value of our short-term bond funds approximated its cost basis. The carrying amount of cash and cash equivalents, accounts receivable, other current assets, accounts payable, accrued expenses, and line of credit approximates fair value because of the short maturity of these financial instruments. Nonrecurring Basis As of July 28, 2013, we had no financial assets that are required to be measured at fair value on a nonrecurring basis other than the assets acquired from Bodet & Horst (see note 3) that were acquired at fair value. I-14 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Fair value measurements at July 28, 2013 using: Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs (amounts in thousands) Level 1 Level 2 Level 3 Total Assets: Equipment $ - $ $ - $ Non-compete Agreement - - Customer Relationships - - The equipment was classified as level 2 as the fair value was determined using quoted market prices from a third party. The non-compete was recorded at its fair value using a discounted cash flow valuation model that used significant unobservable inputs and was classified as level 3. The customer relationships were recorded at a fair value using a multi-period excess earnings valuation model that used significant unobservable inputs and was classified as level 3. 11.Cash Flow Information Payments for interest and income taxes follows: Three months ended (dollars in thousands) July 28, 2013 July 29, 2012 Interest $
